DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 5 has been amended, claims 13-20 have been cancelled, and claims 1-12, 21-28 are pending as amended on 12/07/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.       This application is a 371 of PCT/US2019/042845 07/22/2019; PCT/US2019/ 042845 has PRO 62/703,572 07/26/2018.

Response to Amendment
7.         Applicant's amendment filed on 12/07/21, has been fully considered and entered. 
Response to Arguments
8.         Applicant's arguments with respect to objection of claim 5 filed on 12/07/21, have been fully considered but are moot in view of amendment. Accordingly, objection to claim 5 has been withdrawn.
9.        Applicant's arguments with respect to rejection of claims 1-6, 8, 11 under 35 U.S.C. 102(a)(1) as being anticipated by Singh (WO 2016/171683; for convenience US 2018/0094185 from the same family applied) and claims 9-10, 21-26, 28 under 35 U.S.C. 103 as being unpatentable over Singh filed on 12/07/21 have been fully considered but they are not persuasive. Applicants have argued that the claim require direct emulsion and prior art Singh dos not disclose direct emulsion. This is respectfully considered but is not persuasive. Applicants have further argued that “A characteristic of a direct emulsion drilling fluid is that the aqueous phase of the emulsion is the external phase, while the oil phase is the internal phase. A direct emulsion drilling fluid provides certain benefits to drilling in formations where a relatively lower density drilling fluid is desired. Hence, a direct emulsion drilling fluid refers to an oil- containing drilling fluid or mud, wherein the oil becomes the dispersed phase and the water become the continuous phase.” This is true. Singh exactly discloses what the applicants have defined “direct emulsion.” Singh discloses at para [0104]: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale






Scope of the Elected Invention
10.      Claims 1-12, 21-28 are pending in this application.  Claims 7, 12, 27 have been withdrawn in the previous Office action. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-6, 8-11, 21-26, 28 are directed to a method and species (i) brine: NaCl, (ii) oil: diesel, (iii) polysorbate emulsifier: polyoxyethylene (20) sorbitan monolaurate, (iv) fluid processing unit: shaker, and (v) additive: shale Inhibitor.

Claim Rejections - 35 USC § 102
11.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.       Claims 1-6, 8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (WO 2016/171683; for convenience US 2018/0094185 from the same family applied). 
           (Elements of this rejection are set forth in the action dated 09/09/21, reiterated below in its entirety)

           Regarding claims 1, 5-6, 11, Singh discloses a method of drilling in a subterranean formation (para [0056]) comprising providing a water based drilling fluid emulsion comprising an aqueous phase such as sodium chloride brine, an oil such as diesel and a polysorbate emulsifier such as POE-20 sorbitan monolaurate ethoxylate (para [0056], [0093], [0104]-[0105]).  Singh further discloses circulating the water-based drilling fluid from a surface, through a wellbore, and back to surface, and extending the wellbore in the subterranean formation by means of drilling a wellbore while circulating the water based drilling fluid (para [0112]-[0113]). Thus, Singh meet the requirements of claims 1, 5-6, 11.
          Regarding claim 2, Singh discloses the circulating comprise exiting the direct water based drilling fluid through an annulus and circulating the drilling fluid to the fluid processing unit, wherein the fluid processing unit comprise fluid processing unit such as shaker (para [0113], [0115]).
          Regarding claim 3, Singh discloses depositing the drilling fluid into a retention pit, wherein the retention pit comprises a mud pit (para [0113], [0114]).
          Regarding claim 4, Singh discloses CLAY SYNC™ II shale stabilizers (read on shale inhibitor), BARACOR® corrosion inhibitor, scale inhibitor, and lubricant (para [0103], [0214]). 
          Regarding claim 8, Singh discloses about 3 wt% of polysorbate emulsifier (para [0088], [0093]), fall into instant claim range of about 0.1 lb/bbl upto about 15 lb/bbl. (claimed calculation is based on water based fluid density approx. 1, 0.1 lb/bbl results in 0.028 wt% ((0.1 x 454 g)/(1590 x100 g)) and 15 lb/bbl results in 4.28 wt% ((15 x 454 g)/(1590 x 100 g))). 
Claim Rejections - 35 USC § 103
13.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.       Claims 9-10, 21-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied to claim 1 above.
           (Elements of this rejection are set forth in the action dated 09/09/21, reiterated below in its entirety)

          Singh includes features of claim 1 above.
          Regarding claims 9-10, Singh discloses water-based drilling fluid and oil-based drilling fluid, wherein the oil based drilling fluid includes oil to water phase about 50:50 to 95:5 (para [0106]). Since, Singh discloses water-based drilling fluid and oil-based drilling fluid, wherein the oil based drilling fluid includes oil to water phase about 50:50 to about 95:5, it would have been obvious to one with ordinary skill, in the art at the time of invention, to include the oil to water phase about 50:50 to about 95:5 in the water based drilling fluid without undue experimentation. Oil to water phase about 50:50 to about 95:5 encompasses instant claim range of oil to water phase about 50:50 to about 80:20.
        Regarding claims 21, 25-26, 28, Singh discloses a method of drilling in a subterranean formation (para [0056]) comprising providing a water based drilling fluid emulsion comprising an aqueous phase such as sodium chloride brine, an oil such as diesel, a polysorbate emulsifier such as POE-20 sorbitan monolaurate ethoxylate, viscosifier such as xanthan, clay, and weighting agent (para [0056], [0093], [0097], [0103]-[0105]). Singh further discloses circulating the water-based drilling fluid from a surface, through a wellbore, and back to surface, and extending the wellbore in the subterranean formation by means of drilling a wellbore while circulating the water based drilling fluid (para [0112]-[0113]). Singh further discloses about 3 wt% of polysorbate emulsifier (para [0088], [0093]), fall into instant claim range of about 0.1 lb/bbl upto about 15 lb/bbl (claimed calculation is based on water based fluid density approx. 1, 0.1 lb/bbl results in 0.028 wt% ((0.1 x 454 g)/(1590 x100 g)) and 15 lb/bbl results in 4.28 wt% ((15 x 454 g)/(1590 x 100 g))). 
          Singh further discloses the viscosifier in an  amount of 2 wt% (para [0096]) fall into instant claim range of about 0.1 lb/bbl upto about 10 lb/bbl (claimed calculation is based on water based fluid density approx. 1, 0.1 lb/bbl results in 0.028 wt% ((0.1 x 454 g)/(1590 x100 g)) and 10 lb/bbl results in 2.85 wt% ((10 x 454 g)/(1590 x 100 g))). 
          Singh further discloses the clay in an  amount of 2 wt% (para [0103]) fall into instant claim range of about 1 lb/bbl upto about 20 lb/bbl (claimed calculation is based on water based fluid density approx. 1, 1 lb/bbl results in 0.28 wt% ((1 x 454 g)/(1590 x100 g)) and 20 lb/bbl results in 5.71 wt% ((20 x 454 g)/(1590 x 100 g))). 
         Singh further discloses water-based drilling fluid and oil-based drilling fluid, wherein the oil based drilling fluid includes oil to water phase about 50:50 to 95:5 (para [0106]). Since, Singh discloses water-based drilling fluid and oil-based drilling fluid, wherein the oil based drilling fluid includes oil to water phase about 50:50 to about 95:5, it would have been obvious to one with ordinary skill, in the art at the time of invention, to include the oil to water phase about 50:50 to about 95:5 in the water based drilling fluid without undue experimentation. Oil to water phase about 50:50 to about 95:5 overlap instant claim range of an aqueous-based fluid present in an amount of about 20% by volume up to about 90% by volume and oil present in an amount of about 20% by volume up to about 90% by volume. 
          Regarding claim 22, Singh discloses the circulating comprise exiting the direct water based drilling fluid through an annulus and circulating the drilling fluid to the fluid processing unit, wherein the fluid processing unit comprise fluid processing unit such as shaker (para [0113], [0115]).
          Regarding claim 23, Singh discloses depositing the drilling fluid into a retention pit, wherein the retention pit comprises a mud pit (para [0113], [0114]).
          Regarding claim 24, Singh discloses CLAY SYNC™ II shale stabilizers (read on shale inhibitor; para [0103]). 
Conclusion
16.        References Jones (US 4631136), McDaniel (US 2017/0204319), Wells (US 2014/0357533), Kulkarni (US 2016/0363519), Wagle (US 2013/0303410) were cumulative in nature to the above rejection and thus not set forth.
17.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766